Citation Nr: 1543854	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for the Veteran's erectile dysfunction.  The Veteran timely appealed that decision.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his January 2013 substantive appeal, VA Form 9; however, in a July 2015 correspondence, the Veteran withdrew that request for a hearing.  The Board will proceed to adjudication of the case at this time without the benefit of a hearing, as per the Veteran's request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the last adjudication of the Veteran's claim was in the December 2012 statement of the case; the November 2011 VA examination of the Veteran's erectile dysfunction was used as the basis of that denial.  The Veteran timely appealed that statement of the case with submission of his January 2013 substantive appeal, VA Form 9.  

During the pendency of the appeal at the Board, the Veteran subsequently underwent a March 2013 VA examination in connection with his service-connected diabetes mellitus; during the course of that examination, the VA examiner also completed an examination of the Veteran's erectile dysfunction as a complication of his diabetes mellitus.  The Board notes that the AOJ has never addressed that March 2013 VA examination in any supplemental statement of the case, and the Veteran or his representative have not waived original jurisdiction over that document at this time.  

While the Board is cognizant that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case for two reasons.  First, the Board notes that the Veteran's substantive appeal was received prior to February 2, 2013, and therefore, the provision of automatic waiver is not applicable in this case.  Moreover, even if that provision was applicable, the Board notes that the Veteran did not "submit" the evidence, but rather VA generated the relevant evidence in connection with another claim; the provision in that case does not provide for an automatic waiver of jurisdiction, but rather requires that the Veteran explicitly waive AOJ initial review of that evidence.  The Veteran has not done so in this case.  Consequently, the Board must remand the case in order for the AOJ to address the March 2013 VA examination and any other relevant evidence of record in the first instance.  

In light of this remand, and the fact that nearly 3 years have already passed since the Veteran's last VA examination, the Veteran should be afforded another VA examination of his erectile dysfunction such that the current severity of that disability may be adequately assessed and his case can be efficiently adjudicated.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Also on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his erectile dysfunction, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to assess his erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically discuss whether the Veteran has had any portion of his penis removed.  It should also be noted in the Veteran's glans have been removed.  

If the Veteran has had removal of either half or more of his penis or his glans removed, the examiner should discuss any voiding dysfunction noted on examination.

Finally, the examiner should discuss whether the Veteran's penis has a deformity, and if so, whether there is loss of penile power.  

The examiner should discuss any other findings or other documents found in the claims file which are relevant to the above criteria for evaluating the Veteran's erectile dysfunction.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his erectile dysfunction.  The AOJ must specifically address the March 2013 VA examination, as well as any other pertinent and relevant evidence received since the last adjudication of that matter in the December 2012 statement of the case, including any evidence associated with the claims file in conjunction with this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




